Citation Nr: 0620188	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-33 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals, 
cerebrovascular accident (stroke), to include as secondary to 
service-connected hypertension.

3.  Entitlement to service connection for arthritis, left 
knee.

4.  Entitlement to service connection for arthritis, right 
knee, to include as secondary to service-connected arthritis, 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1974 and from April 1980 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims, 
and the veteran perfected an appeal.

The veteran testified at a video teleconference hearing in 
April 2006 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.  The veteran motioned that the record be held 
open for submission of additional evidence, for which he 
waived initial RO review and consideration.  The RO forwarded 
the evidence to the Board in May 2006.  In light of the 
veteran's waiver, the Board may properly consider the 
evidence in this initial review.  See Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

At the hearing, the veteran raised a claim for entitlement to 
service connection for a heart disorder, status-post 
myocardial infarction, to include as secondary to service-
connected hypertension.  This issue has not been considered 
by the RO, and is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The service medical records reflect that the veteran started 
to experience episodes of extremely high blood pressure in 
the 1980s.  In August 1981, the veteran experienced an 
intense headache prior to reporting for daily duty, and he 
presented at an emergency room.  His blood pressure reading 
was 250/130.  The diagnosis on discharge from inpatient 
status was acute hypertension of unknown cause.  In April 
1982, he was diagnosed with essential hypertension and placed 
on medication.  Subsequent to April 1982, the service medical 
records reflect acute elevations of his blood pressure and 
adjustment of and change of his prescribed medication.

The Report of Medical Examination for the veteran's over-40 
examination in May 1989 reflects that his blood pressure was 
110/70.  Nonetheless, the related paperwork reflects that he 
was assessed as at high risk for heart disease if he did not 
modify his lifestyle.  At the physical examination for 
retirement, the veteran's blood pressure reading was 138/70.  
The examiner noted that the veteran was on medication for 
hypertension between 1984 and 1988, and that he was not 
currently taking any medication at the time of the 
examination.  The vascular system was assessed as normal.  
The Board notes no entry in the service medical records to 
the effect that a care provider informed the veteran that he 
could discontinue his hypertension medication.

The veteran and his wife related at the hearing that he 
continued treatment for his hypertension and his knees after 
his retirement.  The veteran's family physician, James M. 
Currin, M.D., opined in an August 2004 report that the 
veteran's hypertension was related to his history of 
hypertension in active service.  The RO determined that the 
report did not reflect a review of the service medical 
records and rejected the opinion.  Yet, the RO did not afford 
the veteran a VA examination.
The RO requested the veteran's treatment records from Dr. 
Currin, and his office ostensibly provided "records."  The 
Board notes, however, that the records provided by Dr. Currin 
are not the veteran's but those of another individual.  Thus, 
the claims file reflects no evidence of the veteran's 
hypertension condition within the first year of his 
retirement from active service or the years immediately 
afterwards.  Another request of Dr. Currin for the veteran's 
records may be made while the appeal is on remand.

The additional evidence submitted by the veteran in April 
2006 consists of excerpts of his service medical records, 
with a cover letter on plain bond paper.  The letter purports 
to proffer a nexus opinion that the veteran's hypertension is 
related to his active service, and that his stroke and heart 
attack were causally related to the hypertension.  As noted, 
the letter is not on professional letterhead stationary but 
plain bond paper, it does not contain a typed or printed 
signature block, the signature is illegible, and the 
signatory did not sign as a medical professional.

With regard to the veteran's knee claims, a June 1968 entry 
in the service medical records reflects that the veteran fell 
on both knees during a night field exercise, and he later 
felt something jumping out of place after having walked 20 
steps or so.  Physical examination revealed bilateral 
subpatellar crepitus and tenderness, left greater than right, 
but no other abnormal findings.  X-ray was negative.  The 
examiner assessed bilateral chondromalacia and contusions of 
the left knee and prescribed a home exercise program.  The 
veteran was placed on a profile for restricted physical 
training for eight weeks.

In September 1980, the veteran twisted his left knee while 
walking down a hill.  Examination revealed moderate effusion, 
point tenderness along the medial joint line, and full range 
of motion with good stability.  X-ray was within normal 
limits.  He was referred for an orthopedic examination.  The 
orthopedist extracted 60 cc of meniscan bloody fluid from the 
left knee.  Examination revealed no symptoms of instability, 
subluxation, or locking.  The orthopedist rendered a 
diagnosis of torn left medial meniscus.  The examination at 
retirement assessed the veteran's lower extremities as 
normal.

The VA outpatient treatment records reflect that the veteran 
has degenerative arthritis of both knees.  As with the 
hypertension, however, the claims file reflects no records of 
treatment of the knees within one year of his retirement or 
in the years immediately following his active service.  
Further attempts should be made to obtain pertinent records 
to assist the veteran with the development of his claim.

An August 2004 neurology consult reflects that the examiner 
noted that the veteran and his wife were unable to provide a 
good chronological medical history.  Based on the information 
provided and his examination of the veteran, the neurologist 
rendered diagnoses of cerebral infarction, left hemisphere, 
etiology possibly secondary to embolization and/or 
atherosclerotic changes, intention tremor with head 
titubation secondary to the cerebral infarction, and behavior 
changes, also secondary to the cerebral infarction.

As noted above, in light of the evidence reflected in the 
service medical records and the testimony at the hearing, the 
duty to assist the veteran requires additional efforts to 
develop relevant records, especially records related to the 
veteran, and VA examinations of his disorders.  38 C.F.R. 
§ 3.159(c).

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

The Board notes that the April 2004 Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter did not 
specifically inform the veteran to submit all information in 
his possession related to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Further, in light of the testimony rendered 
at the hearing, any supplemental VCAA notice should include 
that information required of claims for entitlement to 
service connection on a secondary basis, as well as an 
instruction to submit any information in his possession.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
instruction to submit any evidence related 
to his claim in his possession and an 
explanation as to the information or 
evidence needed to support a claim for 
entitlement to service connection on a 
secondary basis.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for hypertension, 
bilateral knee disorder, and his stroke 
since March 1992.  After securing the 
necessary release, the RO should obtain any 
records not already associated with the 
claims file.  The RO should again 
specifically request treatment records from 
Dr. Currin that pertain to the veteran.  

3.  The RO also should obtain any VA 
treatment records from October 2005 to the 
present and associate them with the claims 
file.

4.  Regardless of whether any additional 
records are obtained, the veteran should be 
afforded a VA cardiovascular, orthopedic, 
and neurology examinations to determine the 
etiology of his hypertension, bilateral 
knee disorders, and his stroke.  The claims 
file must be provided to and reviewed by 
the examiners prior to rendering any 
opinions.  A complete rationale for all 
opinions expressed should be provided.

(a)  Following review of the claims file 
and examination of the veteran, the 
hypertension examiner should render an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
(probability of 50 percent) that the 
veteran's hypertension is related to the 
episodes documented in the veteran's 
service medical records, or otherwise 
related to his active service.

(b)  Following review of the claims file 
and examination of the veteran, the 
orthopedic examiner, should determine the 
current nature and extent of the veteran's 
left and right knee disorders and render an 
opinion as to whether it more likely, less 
likely, or at least as likely as not 
(probability of 50 percent) that the 
veteran's left knee is causally related to 
the episodes and treatment documented in 
the veteran's service medical records, or 
otherwise related to his active service.  
If the examiner finds the left knee is 
related to service, but the right knee is 
not, the examiner should provide an opinion 
as to whether it is as least as likely as 
not that the right knee symptomatology is 
causally related to or aggravated 
(permanently worsened beyond the normal 
progress of the right knee disorder) by the 
left knee.  If aggravation is shown, the 
examiner should quantify the amount of 
aggravation.

(c)  Following review of the claims file 
and examination of the veteran, the 
neurology examiner should render an opinion 
as to whether it is more likely, less 
likely, or at least as likely as not 
(probability of 50 percent) that the 
veteran's stroke/cerebral infarction is 
causally related to his active service, or 
whether it is as least as likely as not 
causally related to his hypertension.


5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


